Citation Nr: 1213472	
Decision Date: 04/12/12    Archive Date: 04/26/12

DOCKET NO.  03-24 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent from August 13, 2003 and in excess of 50 percent from November 18, 2004 for a mood disorder with depression.

2.  Entitlement to a rating in excess of 10 percent for bilateral hearing loss.

3.  Entitlement to service connection for residuals of a right hand injury.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for asthma.


REPRESENTATION

Veteran represented by:	Michael B. Roberts, Attorney



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Finn, Counsel

INTRODUCTION

The Veteran served on active duty from April 1991 to August 1991 and from March 1992 to January 1995.

This matter is before the Board of Veterans' Appeals (Board) from a June 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The June 2003 rating decision denied service connection for: (1) residuals, right hand injury; (2) residuals, right ankle injury; (3) residuals, left great toe injury; (4) otitis media; (5) hypertension, and (6) depression, and granted an increased rating for bilateral hearing loss to 10 percent, effective from March 14, 2003, the date of the Veteran's claim.  

The RO issued a notice of the decision in June 2003, and the Veteran timely filed a Notice of Disagreement (NOD) that same month.  Subsequently, in August 2003, the RO provided a Statement of the Case (SOC), and the Veteran timely filed a substantive appeal as to all issues.

In November 2003, the RO issued another decision, which granted service connection for a mood disorder with depression, evaluating it at 30 percent from August 13, 2003, the date at which time this disorder manifested.  Then, in May 2005, the RO supplied a Supplemental Statement of the Case (SSOC) with respect to all issues, except for the evaluation of depression.

In August 2005, the RO provided yet another decision and notice of decision, which, in part, elevated the Veteran's service connected mood disorder with depression from 30 percent to 50 percent, effective November 18, 2004.  The Veteran timely submitted an NOD in August 2005, and the RO issued an SOC in May 2006.  The Veteran timely filed a substantive appeal in June 2006.

In a March 2004 rating decision, the RO denied service connection for asthma.  The Veteran filed an NOD in August 2004.  In such cases, the appellate process has commenced and the Veteran is entitled to a Statement of the Case (SOC) on the issue so that he may have the opportunity to perfect an appeal of that issue.  Manlicon v. West, 12 Vet. App. 238 (1999).  The Board has phrased the issue on the title page.

In December 2007, the Veteran was afforded a videoconference before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is of record. At this hearing, the Veteran indicated that he wished to withdraw the issue of service connection for residuals of a right ankle injury.  (Hearing Transcript at 23).  The Board accepts this as a valid withdrawal of this issue, and therefore will not adjudicate this matter.  38 C.F.R. § 20.204(a), (b) (providing that an appellant may withdraw an appeal on the record at a hearing).  

In a December 2007 correspondence, the Veteran relinquished his right to have the RO consider, in the first instance, additional evidence offered.  The Board accepts this as a valid waiver of RO consideration.  38 C.F.R. § 20.1304(c).

In March 2008, the Board granted service connection for residuals of a left great toe injury and otitis media; denied increased rating for tinnitus; and remanded the remaining claims for further development.  

In a March 2008 rating decision, the RO implemented the Board decision, and granted service connection for otitis media and left foot injury with noncompensable ratings, effective March 14, 2003.

By way of a January 2009 rating decision, the RO granted service connection for vestibular trauma with delayed cochlear hydrox and granted a 30 percent rating, effective March 14, 2003.  The RO also granted entitlement to individual unemployability (TDIU) and Dependents' Educational Assistance, effective November 18, 2004.

In an October 2010 rating decision, the RO granted entitlement to TDIU and DEA effective, March 18, 2003 (the date of the claim).  Therefore, the full benefits have been granted and these issues are no longer on appeal.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

As the claims before the Board involve a request for higher initial rating following the grant of service connection, as well as an increased rating, the Board has characterized the issue in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for disabilities already service-connected).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The psychiatric, bilateral hearing loss, right hand injury, and asthma claims are addressed in the REMAND portion of the decision below and are REMANDED to the RO.



FINDINGS OF FACT

1.  The Veteran's lay assertions are not credible for the purpose of establishing a continuity of symptomatology referable to hypertension beginning in service.  

2.  The Veteran is not shown to have manifested complaints or findings of hypertension in service or for many years thereafter.   


CONCLUSION OF LAW

The Veteran's hypertension is not due to disease or injury that was incurred in or aggravated by service; nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  The Board notes that a "fourth element" of the notice requirement, requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim, was recently removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

Prior to the initial adjudication of the Veteran's claim for hypertension in the June 2003 rating decision, he was provided notice of the VCAA in March 2003.  An additional VCAA letter was sent in April 2008.  The VCAA letters indicated the types of information and evidence necessary to substantiate the claim, and the division of responsibility between the Veteran and VA for obtaining that evidence, including the information needed to obtain lay evidence and both private and VA medical treatment records.  The Veteran also received notice pertaining to the downstream disability rating and effective date elements of his claim, with subsequent re-adjudication in a November 2011 Supplemental Statement of the Case.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004); see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was afforded a VA examination in June 2008 and August 2011.  These examinations, combined, were thorough in nature and adequate for the purposes of deciding this claim.  

The reports reflect that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate physical examination and rendered an appropriate diagnosis and opinion consistent with the evidence of record.  

Further, the August 2011 VA examination substantially complied with the Board's prior remand and that the record is sufficient for a decision on the merits.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).  Of significance is that neither the Veteran nor his attorney has raised questions about the adequacy of these examinations.  

All relevant evidence necessary for an equitable resolution of the issue on appeal has been identified and obtained, to the extent possible.  The evidence of record includes service treatment records, Social Security Administration (SSA) records, service personnel records, private medical records, VA outpatient treatment reports, VA examinations and statements and testimony from the Veteran and his attorney.  The Veteran has not indicated that he has any further evidence to submit to VA, or which VA needs to obtain.  There is no indication that there exists any additional evidence that has a bearing on this case that has not been obtained.  The Veteran and his attorney have been accorded ample opportunity to present evidence and argument in support of his appeal.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103.

II.  Hypertension

The Veteran asserts that he has hypertension since service.  

Initially, the Board notes that it has reviewed all of the evidence in the claims file.  The Board's analysis will focus specifically on what evidence is needed to substantiate the issue on appeal and what the evidence in the claims file shows, or fails to show, with respect to the claim.  Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  

If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, including hypertension, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active military service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The Veteran's service treatment records reflect that he had a single high blood pressure reading.  Post-service VA medical records reflect a diagnosis of hypertension.  

The Veteran underwent a VA examination in June 2008.  The Veteran reported that he was diagnosed with hypertension in 1997.  He started antihypertension medication since 1998.  After a physical examination, the VA examiner concluded that the Veteran's hypertension was not due to or casually linked to his active service.  His rationale was premised on the fact that the criteria to be diagnosed with hypertension required three or more abnormal readings and the Veteran's service records reflect one elevated reading of 130/92 and the remainder of his blood pressure readings were 140/90.

The August 2011 VA examination notes that the Veteran's date of onset of hypertension was in 1997.  He also mentioned that the Veteran was documented with an isolated incident of high blood pressure reading of 130/92 in his service records.  The VA examiner concluded that it was less as likely as not (50 percent or greater probability) that the Veteran's current hypertension was casually linked to his active service or any incident thereof.  His rationale is essentially premised on the medical evidence of only a single high blood pressure reading at the time of service and no diagnosis until many years after service.

The April 2008 SSA decision found the claimant not disabled prior to February 2005, but thereafter had severe impairments from tinnitus, hypertension, degenerative disc disease at L2-3 with radiculopathy, left knee torn ACL (anterior curciate ligament) and PCL (posterior cruciate ligament), and depressive disorder.

After a careful review of the record, the Board finds that the service treatment records are negative for complaints, findings, diagnosis, or treatment for hypertension.  Significantly, there is no medical evidence hypertension in service or for many years thereafter.  In fact, the Veteran testified at his personal hearing that he was not diagnosed with hypertension during service, did not take medication to control high blood pressure during service, and that he was prescribed medication for high blood pressure in 2001.

Because hypertension is not shown to have been manifested to a compensable degree within one year of service separation, it may not be presumed to have been incurred in service.  See 38 C.F.R. §§ 3.307, 3.309.  

The weight of the medical evidence serves to establish that the Veteran was treated for hypertension many years after service.  

The Board is aware that lay statements may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

In ascertaining the competency and probative value of lay evidence, recent decisions of the United States Court of Appeals for Veterans Claims (Court) have underscored the importance of determining whether a layperson is competent to identify the medical condition in question.  

As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  

That notwithstanding, a Veteran is not competent to provide an opinion as to more complex medical questions involving medical diagnosis or etiology.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  

In the present case, the Veteran is competent to observe such continuous symptoms such as knee pain, instability, and stiffness.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).   

However, on review, the Veteran's current lay assertions are not found to be credible for the purpose of establishing a continuity of  symptomatology referable to hypertension beginning in service as they are clearly are inconsistent with contemporaneous medical reports and more probative statements made by the Veteran at the time of his separation from service and in connection with the submitted SSA records referable to suffering from hypertension after service.  

Accordingly, in reaching this decision, as the Board finds that the preponderance of the evidence is against the Veteran's claim, service connection for hypertension must be denied.


ORDER

Service connection for hypertension is denied.


REMAND

A determination has been made that additional evidentiary development is necessary.  Accordingly, further appellate consideration will be deferred and this case remanded for action as described below.

The psychiatric, bilateral hearing loss, and right hand injury residual claims were previously before the Board March 2008 and remanded for further development and adjudication.  At that time, the Board ordered that the Veteran be afforded a VA examination to determine the severity, nature and etiology of the Veteran's claimed disorders.  Such examinations were held in March 2008, August 2008, November 2008, and August 2011.  

With regard to the residuals of a right hand injury, the Board finds the August 2011 VA examination inadequate.  The Board also notes that service treatment records show the Veteran was treated for a hand injury.  The VA examiner noted that the Veteran claims to have injured his hand when a starter on a tank slipped and injured it.  The Veteran reported that he suffered from sharp/stabbing pain since the injury.  In this regard, the examiner should have considered the Veteran's statements regarding his hand injury.  See Dalton v. Nicholson, 21 Vet. App. 23 (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury but relied on the service medical records to provide a negative opinion).  As the remand orders of the Board were not fully complied with, further remand is mandated due to the RO's failure to follow the directives in the Board's remand.  Stegall v. West, 11 Vet. App. 268 (1998).  

With regard to an increased rating claim for bilateral hearing loss, the VA March 2008 and August 2008 VA examinations are inadequate in that the audiologist did not record auidological findings pertinent for rating purposes.  

Further, in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  The Court's rationale in requiring an examiner to consider the functional effects of a Veteran's hearing loss disability involves the potential application of 38 C.F.R. § 3.321(b) in considering whether referral for an extra-schedular rating is warranted.

Specifically, the Court noted that, "unlike the rating schedule for hearing loss, 38 C.F.R. § 3.321(b) does not rely exclusively on objective test results to determine whether a referral for an extra[-]schedular rating is warranted.  The Secretary's policy [requiring VA audiologists to describe the effect of a hearing disability on a Veteran's occupational functioning and daily activities] facilitates such determinations by requiring VA audiologists to provide information in anticipation of its possible application."  Id.

On remand, the VA examiner should discuss the impact of the Veteran's hearing loss on his occupational functioning and his daily life.

A remand by the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders."  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Because VA failed to assure compliance with the Board's March 2008 remand instructions, and because to date a VA examiner has not provided a satisfactory opinion the claim must again be remanded for an additional opinion.  Id.; see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  (Once VA undertakes the effort to provide an examination when developing a service- connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  As such, the Board has no discretion and must again remand this claim.

With regard to the psychiatric claims, the record reflects that the Veteran applied for vocational rehabilitation in June 2003.  The claims file is devoid of evidence pertaining to vocational rehabilitation.  Without such records, the Board is precluded from proper appellate review of staged ratings for the psychiatric claim.  As such, the Board finds that a remand is necessary to obtain the vocational rehabilitation records and associate them with the claims folder.

Prior to arranging for the Veteran to undergo further VA examination, the RO should obtain and associate with the claims folder all outstanding VA medical records and pertinent private records.  

The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992); 38 C.F.R. § 3.159.  

Because the Veteran filed a timely NOD under 38 U.S.C.A. § 7105, appellate review of the RO's May 2004 rating decision was properly initiated, and the RO was then obligated to furnish him a SOC with respect to the issue of entitlement of service connection for asthma.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 19.26 (2011).  Since the Veteran has not been furnished a SOC that addresses the issue of service connection for asthma, a remand is warranted.  See Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  After securing any necessary release forms, with full address information, the RO should obtain all outstanding records of evaluation and/or treatment of the Veteran by VA and/or any other pertinent private medical facility.  All records and/or responses received should be associated with the claims folder.  If any VA or private records sought are not obtained, notify the Veteran and attorney of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.  

2.  After securing any necessary release forms, with full address information, all documentation/records prepared pursuant to VA vocational rehabilitation
should be requested.  All records obtained pursuant to this request must be included in the Veteran's claims file.  If the search for such records has negative results, documentation to that effect should be included in the claims file.

3.  After completion of items 1 and 2 above, schedule the Veteran for a VA examination(s) in order to determine the nature and likely etiology of the right hand injury.  

The claims folder and a copy of this remand must be reviewed by the examiner(s).  The examiner(s) must acknowledge receipt and review of the claims folder, any recent medical records obtained, and a copy of this remand.  

The VA examiner should opine as to whether it is it at least as likely as not (50 percent or greater) that a diagnosed hand condition is related to any incident of military service?  In this regard, the examiner should consider the Veteran's statements regarding injury.  See Dalton v. Nicholson, 21 Vet. App. 23 (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury but relied on the service medical records to provide a negative opinion).

In all conclusions, the examiner(s) must identify and explain the medical basis or bases, with identification of the evidence of record.  

A complete rationale must be provided for all opinions rendered.  If the examiner(s) cannot provide the requested opinions without resorting to speculation, this should be expressly indicated and the examiner(s) should provide a supporting rationale as to why an opinion cannot be made without resorting to speculation, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion.  

4.  After completion of items 1 and 2 above, the RO should schedule the Veteran for a VA audiological examination to determine the current severity of his service-connected hearing loss.  The claims folder and a copy of this Remand should be made available to the examiner for review in conjunction with the examination.  The examiner shall indicate that the claims file was reviewed in the associated examination report.

All indicated evaluations and complete hearing tests, to include pure tone threshold testing and the Maryland CNC speech audiometric test, should be performed.

In addition to objective test results, the examiner should fully describe the functional impairment caused by the service-connected hearing loss, to include any effect on employment and functioning in daily life.

If current vertigo is shown, then the examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that such vertigo is etiologically related to the Veteran's active duty service.

In all conclusions, the examiner(s) must identify and explain the medical basis or bases, with identification of the evidence of record.  

A complete rationale must be provided for all opinions rendered.  If the examiner(s) cannot provide the requested opinions without resorting to speculation, this should be expressly indicated and the examiner(s) should provide a supporting rationale as to why an opinion cannot be made without resorting to speculation, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion.  

5.  After completion of items 1 and 2 above, schedule the Veteran for a psychiatric examination in order to determine the current level of severity of his service-connected mood disorder with depression.

The claims folder and a copy of this remand must be reviewed by the examiner(s).  The examiner(s) must acknowledge receipt and review of the claims folder, any recent medical records obtained, and a copy of this remand.  

All manifestations of the Veteran's mood disorder with depression, and any associated psychiatric disorder should be identified and described in detail.  In addition, the examiner should provide an opinion concerning the current degree of social and industrial impairment resulting from the disability, to include whether it renders the Veteran unemployable.  Also, the examiner should provide a global assessment of functioning score with an explanation of the significance of the score assigned.

In all conclusions, the examiner(s) must identify and explain the medical basis or bases, with identification of the evidence of record.  

A complete rationale must be provided for all opinions rendered.  If the examiner(s) cannot provide the requested opinions without resorting to speculation, this should be expressly indicated and the examiner(s) should provide a supporting rationale as to why an opinion cannot be made without resorting to speculation, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion.  

6.  The RO should issue a SOC to the Veteran and attorney addressing the issue of entitlement to service connection for asthma.  Then, the RO should furnish the Veteran and his attorney with a SOC.  The RO should return this issue to the Board only if the Veteran timely files a substantive appeal.

7.  Then readjudicate the claims.  If any benefit sought on appeal is not granted, he and his attorney should be furnished a Supplemental Statement of the Case, and should be afforded an appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


